Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/694,524, filed on 09/01/2017.
Claims 1, 3, 6, 8 and 9 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 11/15/2021), Applicants filed a response and an amendment on 05/16/2022, amending claims 1 and 9, and canceling claims 5, 7, 10 and 11 is acknowledged. 
The Examiner is also acknowledging the filing of three Terminal Disclaimers (TDs) against US patents 9752174, 10683526 and 11312984 on 07/22/2022, and the TDs have been approved on 07/22/2022.
Claims 1, 3, 6, 8 and 9 are present for examination.
Applicants' arguments filed on 05/16/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 9 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1, 3, 5-10 and 11 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment, and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 3, 5-10 and 11 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Mikkelsen et al. (Methods for improved production of rebaudioside D and rebaudioside M, WO 2014/122227 A2, publication 8/14/2014, claim priority of US Provisional application 61/761,490, filed on 02/06/2013, see IDS), is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment, and persuasive arguments. 
 
Withdrawn-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 1, 3, 5-10 and 11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US patent 9752174 B2 (see, IDS), is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD), and persuasive arguments. 


The previous rejection of Claims 1, 3, 5-10 and 11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US patent 10683526 B2, is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD), and persuasive arguments. 

Withdrawn-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

The previous provisional rejection of Claims 1, 3, 5-10 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9 and 34 of copending Application No. 15/512,711 (USPGPUB 20170303565), is withdrawn in view of applicants persuasive arguments that If a provisional non-statutory double patenting (ODP) rejection is the only rejection  remaining in the earlier filed two pending applications, while the later filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier filed patent application to issue as a patent without  a terminal disclaimer”. 


The previous rejection of Claims 1, 3, 5-10 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 15 and 16 of copending Application No. 15/927,538 (USPGPUB 20190040434) and later granted US patent 11312984, is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD), and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Klosek and Jacqueline Cohen, applicants’ representatives on 07/22/2022 and 08/02/2022. 

Amend the claim(s) as shown below:
1. (Currently amended) A method for producing highly purified target steviol glucoside rebaudioside M comprising the steps of:
(a) providing an aqueous solution comprising a starting composition comprising steviol glycosides;
(b) providing a microorganism selected from the group consisting of E. coli, Saccharomyces species, Aspergillus species, Pichia species, Bacillus species, and Yarrowia species, 
said microorganism comprising at least one steviol biosynthesis enzyme selected from the group consisting of: mevalonate pathway enzymes (MVA) and non-mevalonate 2-C-methyl-D-erythritol-4-phosphate pathway enzymes (MEP/DOXP); 
said steviol biosynthesis enzyme selected from the group consisting of:  geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, kaurene synthase, kaurene oxidase, kaurenoic acid 13-hydroxylase, steviol synthetase, deoxyxylulose 5-phosphate synthase, D-l-deoxyxylulose 5-phosphate reductoisomerase, 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase, 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase, 4-diphosphocytidyl-2-C-methyl-D-erythritol, 2,4-cyclodiphosphate synthase, 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate synthase, 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate reductase, acetoacetyl-CoA thiolase, truncated HMG-CoA reductase, mevalonate kinase, phosphomevalonate kinase, mevalonate pyrophosphate decarboxylase, and cytochrome P450 reductase; and a combination thereof;
said microorganism further comprising uridine diphosphate (UDP)-glycosyltransferases (UGT) capable of adding at least one glucose unit to the steviol glycoside to provide the target steviol glycoside, wherein the UGT is selected from the group consisting of:  UGT of Solanum lycoperiscum origin (UGTSL); UGTSL2; UGTSL produced in Saccharomyces cerevisiae (UGTSL Sc); UGTs having >85% identity to SEQ ID NO: 5 SEQ ID NO: 12 encoding 
said microorganism further optionally comprising UDP-glucose recycling enzymes; and
(c) contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside.

Allowable Subject Matter
	Claims 1, 3, 6, 8 and 9 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for producing highly purified target steviol glucoside rebaudioside M comprising the steps of (a) providing an aqueous solution comprising a starting composition comprising steviol glycosides; (b) providing a microorganism selected from the group consisting of E. coli, Saccharomyces species, Aspergillus species, Pichia species, Bacillus species, and Yarrowia species, said microorganism comprising at least one steviol biosynthesis enzyme selected from the group consisting of: mevalonate pathway enzymes (MVA) and non-mevalonate 2-C-methyl-D-erythritol-4-phosphate pathway enzymes (MEP/DOXP); said steviol biosynthesis enzyme selected from the group consisting of:  geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, kaurene synthase, kaurene oxidase, kaurenoic acid 13-hydroxylase, steviol synthetase deoxyxylulose 5-phosphate synthase, D-l-deoxyxylulose 5-phosphate reductoisomerase, 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase, 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase, 4-diphosphocytidyl-2-C-methyl-D-erythritol, 2,4-cyclodiphosphate synthase, 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate synthase, 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate reductase, acetoacetyl-CoA thiolase, truncated HMG-CoA reductase, mevalonate kinase, phosphomevalonate kinase, mevalonate pyrophosphate decarboxylase, and cytochrome P450 reductase; and a combination thereof; said microorganism further comprising uridine diphosphate (UDP)-glycosyltransferases (UGT) capable of adding at least one glucose unit to the steviol glycoside to provide the target steviol glycoside, wherein the UGT is selected from the group consisting of:  UGT of Solanum lycoperiscum origin (UGTSL); UGTSL2; UGTSL produced in Saccharomyces cerevisiae (UGTSL Sc); UGTs having >85% identity to SEQ ID NO: 5 and SEQ ID NO: 12; and isolated nucleic acid molecules encoding UGTSL, and UGTSL Sc; said microorganism further optionally comprising UDP-glucose recycling enzymes; and (c) contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside. The prior art does not teach a method for producing highly purified target steviol glucoside rebaudioside M comprising the steps of (a) providing an aqueous solution comprising a starting composition comprising steviol glycosides; (b) providing a microorganism selected from the group consisting of E. coli, Saccharomyces species, Aspergillus species, Pichia species, Bacillus species, and Yarrowia species, said microorganism comprising at least one steviol biosynthesis enzyme selected from the group consisting of: mevalonate pathway enzymes (MVA) and non-mevalonate 2-C-methyl-D-erythritol-4-phosphate pathway enzymes (MEP/DOXP); said steviol biosynthesis enzyme selected from the group consisting of:  geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, kaurene synthase, kaurene oxidase, kaurenoic acid 13-hydroxylase, steviol synthetase deoxyxylulose 5-phosphate synthase, D-l-deoxyxylulose 5-phosphate reductoisomerase, 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase, 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase, 4-diphosphocytidyl-2-C-methyl-D-erythritol, 2,4-cyclodiphosphate synthase, 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate synthase, 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate reductase, acetoacetyl-CoA thiolase, truncated HMG-CoA reductase, mevalonate kinase, phosphomevalonate kinase, mevalonate pyrophosphate decarboxylase, and cytochrome P450 reductase; and a combination thereof; said microorganism further comprising uridine diphosphate (UDP)-glycosyltransferases (UGT) capable of adding at least one glucose unit to the steviol glycoside to provide the target steviol glycoside, wherein the UGT is selected from the group consisting of:  UGT of Solanum lycoperiscum origin (UGTSL); UGTSL produced in Saccharomyces cerevisiae (UGTSL Sc); UGTs having >85% identity to SEQ ID NO: 5 and SEQ ID NO: 12; and isolated nucleic acid molecules encoding UGTSL, UGTSL2, and UGTSL Sc; said microorganism further optionally comprising UDP-glucose recycling enzymes; and (c) contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, in view of filing of the amendment of the claims, current Examiner’s amendment, and filing three TDs and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656